Martin, J.
delivered the opinion of the The defendant, sued for money had J and received to the ancestor of the plaintiff’s ¶ j ¶ m r* use, pleaded as a set-off, an account for professional services, and money expended. There was judgment against him, and he appealed-His only complaint in this court, is that the judgment rejects an item of §500, in his account This sum was demanded as a compensation for his services, in procuring the divorce of the deceased. The plaintiffs did not deny the performance of these services, nor complain of the charge as an extravagant one; but opposed to it the statute of limitation: three years have elapsed since the divorce was *249Obtained, at the time the defendant received the first sum of money, to the use of their ancestor, , . , now claimed.
Isaac L. Baker S? Joshua Baker, for tlje plaintiffs, Simon for the defendant.
Claims for the compensation of attorneys, are barred by the expiration of three years after the services rendered. Morse vs. Brand, vol. 2. In the present case, more than three years had elapsed, not. only at the period of the service of citation, but at the time when the first item in the plaintiff’s claim, rendered the defendant the debtor of their ancestor. The plea of the statute of limitations, was accordingly, properly sustained.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.